On September 4, 1922, the above-named plaintiffs filed in the Circuit Court of Ralls County, Missouri, a petition for injunction against appellant, May T. Gill, et al., in which it is alleged, that the plaintiff Phoenix Trust Company was the owner of a deed of trust executed by plaintiffs S.L. McMurry and wife, conveying to E.W. Jewett, trustee, the southwest quarter of Section 8, and the west half of the northwest quarter of *Page 567 
Section 17, all in Township 53, Range 6 west, to secure the payment of a promissory note dated January 30, 1920, for the principal sum of $12,000, bearing interest at the rate of six per cent per annum, payable semiannually on the first days of March and September of each year respectively, according to the tenor of ten interest coupons of $360 each, of even date with the principal note of $12,000, which was to become due on the first day of March, 1925. The petition averred default in the payment of the debt secured by said deed of trust, and the sale of said lands under the provisions thereof by Ed S. Holt, Sheriff of Ralls County, as substituted trustee. It charged fraud and collusion between said sheriff and defendant May T. Gill, by which the latter became the purchaser of said lands for $7,000, which was only a small part of their actual value. It is alleged that the sale of said land was unfairly conducted by Sheriff Holt, etc. An injunction was asked to restrain said Holt, as trustee, from executing a deed conveying said lands to defendant May T. Gill, etc. On September 7, 1922, the court made and entered of record an order granting a temporary injunction, restraining said Holt from delivering to defendant Gill a trustee's deed for said lands, and also restraining said Gill from taking possession of said lands until the further order of the court. Upon a final hearing of the case the court made the injunction against defendants perpetual, and defendant May T. Gill alone appealed to this court.
The evidence is undisputed, that S.L. McMurry and wife were the owners of the lands heretofore described, and that they executed and delivered to the Phoenix Trust Company the $12,000-note and interest coupons aforesaid, which were secured by a deed of trust on said lands. It appears from the evidence that E.W. Jewett, named as the trustee in said deed of trust, removed his residence from Missouri to California about the year 1921; that the interest coupons which became due September 1, 1921, and March 1, 1922, were past due and unpaid prior to July 10, 1922, although demand of payment had been made; that said Phoenix Trust Company was the owner *Page 568 
of said $12,000 note and the unpaid coupons aforesaid, when they became due by the terms of said deed of trust; that defendant Ed. S. Holt was appointed by said Phoenix Trust Company as trustee to succeed Jewett, the former trustee; that Ed. S. Holt, during the proceedings aforesaid, was the legally qualified and acting sheriff of Ralls County; that he accepted said trust on or about July 12, 1922. It appears from the evidence that Holt, as trustee, furnished the Center Herald, a newspaper published in Ralls County, a copy of the advertisement of the sale of said lands, which said copy was furnished him by the Phoenix Trust Company with blanks left therein to be filled; that the advertisement did not reach said newspaper in time for insertion therein where it was expected to appear, but was inserted in the following week's issue of said paper. The above necessitated the notice to commence in the issue of July 27, 1922, fixing the date of the trustee's sale for August 19, 1922, and under this notice, thus run, the land was sold. The evidence discloses that the Phoenix Trust Company is located at Ottumwa, Iowa; that the Trust Company directed Holt to furnish it with a copy of the sale advertisement as it appeared in the paper; that in compliance with this request Holt directed Mr. Hulse, the publisher of the above paper, to forward to said Trust Company at Ottumwa, Iowa, a copy of said advertisement; that he gave the publisher notice twice to send said advertisement to plaintiff, once when the advertisement was changed, and again when published. Mr. Hulse testified that he personally sent to the Trust Company on both of the above occasions the above advertisement. H.S. Merrick, president of the Phoenix Trust Company, testified that his company did not receive either copy of said advertisement; that the first notice which his company received, in reference to said sale, was on August 18, 1922, the day before the sale was to be made, when the Phoenix Trust Company at Ottumwa, Iowa, received a letter from Sheriff Holt, dated August 17, 1922, enclosing a copy of the advertisement, which showed that the lands were to be sold under the *Page 569 
foreclosure proceedings on August 19, 1922; that upon the receipt of the above letter, the Phoenix Trust Company, on August 18, 1922, sent to Sheriff Holt a telegram, dated August 18, 1922, as follows:
                Western Union Telegram. Received at 10:28 A.M.               8 pd. Ottumwa, Ia.   9:32 A.M. Aug. 18, 1922.
  G.H. Holt, Sheriff. New London, Mo.
    Advertisement received my McMurry note and statement mailed today.
PHOENIX TRUST CO.
Sheriff Holt testified that he received the above telegram on the night of August 18, 1922.
The letter from Sheriff Holt was dated at New London, Missouri, August 17, 1922. It was received by plaintiff on the morning of August 18, 1922, and the body of same, without signature, reads as follows:
Gentlemen:
    In reply to yours of the 15 in Regard to your Land sale. Find enclosed notice of sale Published in the Center Herald of Center Ralls Co., Mo.
    The Editor Promised to send a copy but I suppose that he Forgot it and so did I.
The letter written by the Phoenix Trust Company to Holt on August 18, 1922, reads as follows:
Dear Sir:
    We are this day in receipt of yours containing S.L. McMurry published advertisement and note that the sale is set for tomorrow.
    We regret that we have been unable to hear anything from you and did not feel inclined to mail the note until we knew the security had been advertised. Time is now very short, but we trust the note will reach you in time for sale. Please find herewith (then follows a statement of the amount claimed to be due aggregating $12,147.28).
    Unless our Examiner, Mr. Hughes, should happen to be on hand to attend the sale, please bid for us the amount of our claim and costs.
                               Yours truly, HENRY HERVEY, Secretary.
This letter to Holt was sent by registered mail, and was received by Holt on August 21, 1922, the second day *Page 570 
after the sale. On August 21, 1922, Holt answered the above letter from Hervey, as follows:
    I received your registered letter relative to sale of land under deed of trust, this morning.
    I will say in reply that I waited on you until about four o'clock in the afternoon, and proceeded to sell the real estate to the highest bidder, and same was struck off to Judge M.T. Gill for the sum of $7,000.
Yours truly, E.S. HOLT.
The Phoenix Trust Company did not send anyone to attend the sale. It made some effort to reach Mr. Hughes, who was in Missouri, but did not find him in time to have him attend the sale. The evidence shows that the usual time for sales of this character in said county was from 1:30 to 2:30 in the afternoon. It appears from the evidence that Sheriff Holt, the trustee, not finding anyone present or around the court house to represent the Phoenix Trust Company, delayed the sale for the purpose of giving said company an opportunity to have a representative on hand; that in response to inquiries made of him, as to when the sale would take place, Holt assured them that the sale would certainly take place, but that he was waiting awhile, thinking that possibly some one would appear to represent the Trust Company; that he waited until about four o'clock and, concluding that no other interested parties would appear, he had his auctioneer announce on the streets of New London that the sale would take place, and he then proceeded to sell the land at the court house door; that some twenty or thirty persons were present at the sale; that Judge May T. Gill made a bid on the land for $7,000 and the auctioneer, after crying for higher bids for a considerable time, sold the land to Judge Gill for the above amount, and took his check for $7,000 in payment of same. Holt advised Judge Gill that he did not have time to prepare a deed for him, but would do so at his earliest opportunity.
The trial court, in its finding of facts, held "that defendants Holt and Gill were not guilty of fraud or collusion." After carefully reading the record, we fully concur in exonerating defendants Holt and Gill from *Page 571 
any collusion, fraud or wrongdoing in regard to the sale of said land. The evidence, in regard to the value of the land, is very conflicting. At the time of this sale there appeared to be but little real estate selling. The land, according to the testimony of defendant's witnesses, was worth from $8,400 to $9,600, while, according to the testimony of plaintiff's witnesses, the land in controversy, at the time of the sale, was reasonably worth $14,400. Taking the evidence as a whole, we think the land would have been reasonably worth, if not put up at a forced sale, the sum of $12,000. On the other hand, if fully advertised, we doubt very much whether it would have brought $10,000 under a forced sale.
Judgment having been entered in favor of plaintiffs, the defendants May T. Gill and Ed. S. Holt filed in due time motions for a new trial and in arrest of judgment. Both motions were overruled, and defendant May T. Gill alone was granted an appeal to this court.
In order to avoid repetition, we have postponed the consideration of some of the issues involved, to be disposed of in the opinion.
I. The trial court, in its finding of facts, held that defendant May T. Gill was not guilty of either fraud or collusion in the purchase of said land. After reading the evidence, we fully concur in the views expressed by the lower court as to appellant's acts and conduct with respect to the sale of the land in question.
II. Appellant challenges the correctness of the court's finding of facts, which reads as follows:
"The court further finds that said Ed. S. Holt negligently failed and neglected to send to said plaintiff, Phoenix Trust Company, a copy of the advertisement and notice ofNegligence   sale when published as requested and negligentlyof Trustee.  failed to notify said plaintiff, Phoenix Trust Company, of the time of said sale." *Page 572 
It appears from the record that on August 17, 1922, E.S. Holt wrote to plaintiff, and enclosed a copy of the advertisement, for the sale on August 19, 1922. This letter was received by plaintiff on the morning of August 18, 1922. The amended petition alleges:
"That all of said requests made of said Holt were unanswered by said Holt and wholly disregarded by said Holt except that on August 17, 1922, said Holt wrote plaintiff, Phoenix Trust Company, a letter informing plaintiff that said sale would be August 19, 1922, and inclosing copy of the advertisement or notice of sale."
It stands undisputed on the record that plaintiff had full notice on the morning of August 18, 1922, that the land would be sold on August 19, 1922, and likewise had notice at that time that Ed. S. Holt had been exceedingly negligent in failing to send plaintiff a copy of the advertisement prior to August 17, 1922. In fact, Holt admitted his prior negligence in his letter of August 17, 1922, to plaintiff, wherein he said: "The editor promised to send a copy but I suppose that he forgot it and so did I."
The trial court, in passing upon the facts, found that Ed. S. Holt was not guilty of either fraud or collusion. We think the evidence as a whole fully sustains this conclusion. It is true, that Holt had been negligent in failing to send a copy of the advertisement to plaintiff sooner but, on the day of the sale, not having heard from plaintiff as to what action it desired taken in reference to the sale, he postponed the same until about four o'clock with the view, and for the purpose, of giving plaintiff an opportunity to have a representative present at the sale or to notify him of its wishes in the premises. We accordingly find from the evidence, that plaintiff had timely notice of the sale before it occurred; that Holt was not advised by plaintiff before the sale, as to what steps it desired him to take with reference thereto, in case it had no one present to represent the plaintiff; that Holt, without fraud or collusion, used his best judgment in postponing the sale *Page 573 
to protect plaintiff, and throughout the whole transaction acted in good faith.
III. Having found that neither May T. Gill nor Ed. S. Holt was guilty of fraud or collusion in respect to the sale of said land, would a court of equity be warranted in setting aside the sale, because the land may not have been sold for its fullInadequate  value? The amount of appellant's bid was $7,000.Bid.        Taking the testimony of the witnesses with regard to the question of value, we think the land would have been reasonably worth, under ordinary circumstances, when not disposed of at a forced sale, the sum of $12,000, while it would ordinarily bring much less at a foreclosure sale. Conceding that the land in controversy was reasonably worth, under the circumstances heretofore mentioned, the sum of $12,000, the fact that it brought $7,000 at a forced sale, would not justify us in setting aside the sale for inadequacy of the purchase price. [Schwarz v. Kellogg, 243 S.W. l.c. 184; Roby v. Smith, 261 Mo. l.c. 201, 167 S.W. 965; Green Real Estate Co. v. Building Co., 196 Mo. l.c. 372-3; Keith v. Browning, 139 Mo. l.c. 196; Harlin v. Nation, 126 Mo. 97; Hardwicke v. Hamilton, 121 Mo. l.c. 475; Maloney v. Webb, 112 Mo. l.c. 584-5; Phillips v. Stewart,59 Mo. 491.]
Tested by the foregoing authorities, we are bound to hold, that the alleged inadequacy of the purchase price in this case would not warrant a court of equity in setting aside the sale on that account.
IV. Appellant challenges the correctness of the trial court's ruling to the effect, that plaintiff, through its employees, was guilty of no negligence, and exercised due diligence, after receiving timely notice of said sale, in protecting its rights thereunder.
There is practically no controversy over the facts relating to this matter. On August 14, 1922, the plaintiff, through its secretary, Henry Hervey, wrote a letter to sheriff Ed. S. Holt, in which it is said: *Page 574 
"More than a month ago, we mailed you deed of trust and have not received any communication from you.
"This matter is important and we trust we may hear from you with a copy of the published advertisement in order that papers may be in your possession by the date of sale."
The plaintiff in the above letter discloses that its employees had direct notice that Sheriff Holt was careless and negligent in looking after the matters entrusted to him. In Holt's letter to plaintiff, dated August 17, 1922, and which was received the following morning, he warned plaintiff of his carelessness, by concluding said letter as follows: "The editor promised to send a copy but I suppose he forgot it and so did I."
With conclusive proof in its possession that Holt was careless and could not be depended upon to exercise diligence in matters entrusted to him; with knowledge of the fact that the sale was to occur on the following day, the plaintiff sent to Sheriff Holt the following telegram on the morning of August 18, 1922: "Advertisement received my McMurry note and statement mailed today."
The plaintiff could have included in this telegram instructions to Holt to bid the amount of its debt at the sale. It could have advised Holt to postpone the sale, if necessary, until a representative of plaintiff could be present.
It appears from the evidence, that after plaintiff received Holt's letter of the 17th of August, 1922, on the following morning, the plaintiff had ample time to send one of its employees to New London to represent its interest at the sale, and failed to do so. It had sufficient time before the sale to have called up Sheriff Holt by telephone and informed him as to how plaintiff's interests should be protected at the sale. It had ample time to have wired Holt to enter a bid at the sale in behalf of plaintiff to the extent of its indebtedness. Instead of taking any of these precautions to protect its interests involving thousands of dollars, it saw fit to write Holt *Page 575 
a letter, the day before the sale, which was sent as registered mail, and which for the first time requested Holt to bid the amount of plaintiff's claim and costs. This letter was not received by Holt until August 21, 1922, the second day after the sale. Where a safe way is open to a party to protect himself from financial loss at a nominal expense, as shown in this case, can he take chances, and speculate unsuccessfully on a line of action that leads to financial disaster? If he does so, according to our conception of the law, he is in no position to call upon a court of equity to relieve him from his embarrassment.
The principle of law, as above announced, which applies in a case of this character, is ably considered by SHERWOOD, J., in Fretwell v. Laffon, 77 Mo. 26, and following; and by GOODE, J., of the St. Louis Court of Appeals, in Parker v. Britton,133 Mo. App. 270, and following. To the same effect is our ruling in Mahany v. K.C. Rys. Co., 286 Mo. l.c. 614-15-16. See also 10 R.C.L. sec. 142, p. 395.
We accordingly hold that plaintiff, with full knowledge of the prospective sale, failed to exercise reasonable diligence and precaution, in protecting its interests, if it desired to bid upon said property at the sale.
V. Upon a full consideration of the evidence and respective briefs in this case, we have reached the conclusion, that plaintiff is not entitled to maintain this action, for the reasons heretofore stated. The judgment below is accordingly reversed and remanded with directions to the lower court to dismiss plaintiff's bill.